DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 3/12/2021 has been fully considered. Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the equation for the mass reduction ratio is indefinite in that it is unclear if it is a structural feature that is required or if it is just defining what the mass reduction ratio is.
The Examiner is interpreting this limitation as defining what the mass reduction ratio is.
Dependent claims 10 and 11 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim 1 recites the limitation “the other surface” in line 2 of claim 1. There is insufficient antecedent basis for this limitation in the claim.
It is suggested changing the phrase “the other surface” in line 2 of claim 1 to the phrase “an other surface”. 

Claim 2 recites the limitation “the back layer surface” in line 2 of claim 2. There is insufficient antecedent basis for this limitation in the claim.
Also, this limitation is indefinite in that it is unclear what surface of the back layer is being referred as the back face layer has two surfaces.
It is suggested changing the phrase “the back layer surface” in line 2 of claim 2 to the phrase “a back face layer surface”.

Claim 3 recites the limitation “the back layer surface” in line 4 of claim 3. There is insufficient antecedent basis for this limitation in the claim.

It is suggested changing the phrase “the back layer surface” in line 4 of claim 3 to the phrase “a back face layer surface”.

Claim 3 recites the limitation “the element weight ratio” in line 4 of claim 3. There is insufficient antecedent basis for this limitation in the claim.
It is suggested changing the phrase “the element weight ratio” in line 4 of claim 3 to the phrase “an element weight ratio”.

Claim 3 recites the limitation “the weight ratio of C” in line 6 of claim 3. There is insufficient antecedent basis for this limitation in the claim.
It is suggested changing the phrase “the weight ratio of C” in line 6 of claim 3 to the phrase “a weight ratio of C”.

Claim 4 recites the limitation “the other surface” in line 2 of claim 4. There is insufficient antecedent basis for this limitation in the claim.
It is suggested changing the phrase “the other surface” in line 2 of claim 4 to the phrase “an other surface”. 
Dependent claims 5-9 do not cure the deficiencies of independent claim 4 and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imakura et al (US 2013/0330488).

Regarding claim 1, Imakura discloses a thermal transfer sheet comprising a substrate (Fig. 1 #2; paragraph [0020]), a colorant layer provided on one surface of the substrate (Fig. 1 #3; paragraph [0020]) and a heat-resistant slipping layer provided on a surface of the substrate opposite to the colorant layer (Fig. 1 #4; paragraph [0020]), wherein the colorant layer comprises layers of cyan, magenta, yellow and black provided as a layer constituting the colorant layer or layer construction of cyan, magenta, yellow and black with a protective layer (Fig. 1 #3; paragraph [0020]) and wherein the heat-resistant slipping layer contains amine-modified silicone acrylic resin (Fig. 1 #4; paragraph [0071]).

In regard to the mass reduction ratio being 1% or less when the thermal transfer sheet is cut out to a size of 30 mm x 230 mm, both ends in 5 mm of the 230 mm width of the cut-out thermal transfer sheet are fixed on a fixing table, and a rubbing test is conducted, in which test, a white cotton cloth for friction impregnated with methyl ethyl ketone, with a load of 1.96 N applied thereon, is reciprocated 100 times at a rate of 30 reciprocations per minute on a 30 mm x 220 mm area of the back face layer of the fixed thermal transfer sheet in a 220 mm width direction; given that the structure of the thermal transfer sheet of Imakura is the same as the structure of the thermal transfer sheet as claimed in claim 1, it is clear that the thermal transfer sheet of Imakura would inherently have a mass reduction ratio of 1% or less.

Regarding claim 2, in regard to a weight ratio of Si with respect to a weight ratio of C being 15% or more when an element weight ratio of the back face layer surface is measured using an energy dispersive fluorescent X-ray analyzer under the following element weight ratio measurement conditions A; given that the structure of the thermal 

Regarding claim 3, Imakura discloses the thermal transfer sheet comprising a slipping agent of zinc stearate (paragraph [0030]).
In regard to a weight ratio of Zn with respect to a weight ratio of C being 4% or more when the element weight ratio of the back face layer surface is measured using an energy dispersive fluorescent X-ray analyzer under the following element weight ratio measurement conditions B; given that the structure of the thermal transfer sheet of Imakura is the same as the structure of the thermal transfer sheet as claimed in claim 1 and the zinc stearate is the same as Applicant’s preferred material for the metal soap, it is clear that the thermal transfer sheet of Imakura would inherently have a weight ratio of Zn with respect to a weight ratio of C being 4% or more.

Regarding claim 10, Imakura discloses the thermal transfer sheet comprising a slipping agent of silicone oil (Fig. 1 #4; paragraph [0034])
The heat-resistant slipping layer reads on the claimed back face layer.

Regarding claim 11, Imakura discloses the thermal transfer sheet comprising organic fine particles of silicone resin (Fig. 1 #4; paragraph [0034]).
The heat-resistant slipping layer reads on the claimed back face layer. The organic fine particles of silicone resin reads on the claimed silicone filler.

Claims 4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (JP 2009-073102A). A machine translation is being used as the English translation for Yamada (JP 2009-073102A).

Regarding claims 4 and 7-9, Yamada discloses a thermal transfer recording medium comprising a thermal transfer ink layer provided on a surface of the substrate (paragraph [0020], a heat resistant protective layer provided on a surface of the substrate opposite to the thermal transfer ink layer (paragraph [0020]), wherein the heat-resistant protective layer comprises zinc stearate and a silicone-based resin (paragraph [0020]), wherein the silicone-based resin comprises a silicone-modified acrylic copolymer (paragraph [0025]), wherein the silicone-modified acrylic copolymer comprises a vinyl monomer having a hydrolysable silyl group such as ỿ-methacryloxypropyltrimethoxysilane (paragraph [0028])
The thermal transfer recording medium reads on the claimed thermal transfer sheet. The thermal transfer ink layer reads on the claimed transfer layer. The heat-resistant protective layer reads on the claimed back face layer. The silicone-modified acrylic copolymer comprises a vinyl monomer having a hydrolysable silyl group such as ỿ-methacryloxypropyltrimethoxysilane reads on the claimed back face layer containing a resin having an alkoxysilyl group as claimed in claim 4 and the resin having an alkoxysilyl group being an alkoxysilyl group-modified acrylic resin as claimed in claim 7. The zinc stearate reads on the claimed bacxk face layer containing a metal soap containing Zn and zinc stearate as claimed in claims 8 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2009-073102A) in view of Kobayashi (US 2017/0129267). A machine translation is being used as the English translation for Yamada (JP 2009-073102A).

Yamada is relied upon as described above.

Regarding claims 5 and 6, Yamada does not appear to explicitly disclose the thermal transfer sheet comprising one layer provided between the substrate and the back face layer as claimed in claim 5, the one layer provided between the substrate and the back face layer containing a resin having an alkoxysilyl group as claimed in claim 5 and a primer layer provided between the substrate and the back face layer as claimed in claim 6 and the primer layer containing a resin having an alkoxysilyl group as claimed in claim 6.

However, Kobayashi discloses a thermal transfer sheet (Abstract) comprising a primer layer disposed between a substrate sheet and a heat-resistant slipping layer (Fig. 1 #3; paragraph [0029]), wherein the primer layer is formed from a cured product of a resin composition containing one or more resins selected from a urethane resin and a polyester resin and a compound having a hydrolysable silyl group (paragraph [0029]) and wherein the hydrolysable silyl group is an alkoxysilyl group (paragraph [0046])
The primer layer is formed from a cured product of a resin composition containing one or more resins selected from a urethane resin and a polyester resin and a compound having a hydrolysable silyl group and wherein the hydrolysable silyl group is an alkoxysilyl group reads on the claimed one layer provided between the substrate 

Yamada and Kobayashi are analogous art because they are from the same field of thermal transfer sheets. Yamada is drawn to a thermal transfer recording medium (see paragraph [0001] of Yamada).

It would have been obvious to one of ordinary skill in the art having the teachings of Yamada and Kobayashi before him or her, to modify the thermal transfer sheet of Yamada to include the primer layer containing the compound having a hydrolysable silyl group of Kobayashi between the substrate and heat-resistant protective layer of Yamada because having the primer layer containing the compound having a hydrolysable silyl group increases adhesion between the substrate sheet and heat resistant slipping layer, increase heat resistance and prevents wrinkles when printing (paragraph [0029] of Kobayashi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785